

116 HR 7765 IH: Certainty for Older Living Americans Act of 2020
U.S. House of Representatives
2020-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7765IN THE HOUSE OF REPRESENTATIVESJuly 23, 2020Mr. Walberg introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend title II of the Social Security Act to provide for a minimum annual cost-of-living increase for Social Security benefits, and for other purposes.1.Short titleThis Act may be cited as the Certainty for Older Living Americans Act of 2020 or the COLA Act of 2020.2.Computation of cost-of-living increases(a)In generalSection 215(i) of the Social Security Act (42 U.S.C. 415(i)) is amended—(1)in paragraph (1)(B), by striking with respect to which the applicable increase percentage is greater than zero;; and(2)in paragraph (2)—(A)in subparagraph (A)—(i)in clause (ii), in the matter following subclause (III), by striking applicable increase percentage and inserting the increase percentage determined under clause (iv) for such year; and(ii)by adding at the end the following:(iv)The increase percentage determined under this clause for a year shall be the greater of—(I)the applicable increase percentage with respect to a cost-of-living computation quarter in such year; or(II)the arithmetical mean of the increase percentages determined under this clause for each of the years in the 10-year period ending with the year before such year.; and(B)in the first sentence of subparagraph (D), by striking and the percentage thereof and inserting , the percentage thereof, and the increase percentage determined under subparagraph (A)(iv) for the following year.(b)Effective dateThe amendments made by this section shall apply with respect to cost-of-living computation quarters ending on or after September 30, 2020.